 1                                                                JS-6
 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11

12   URIEL GONZALEZ,                        )   No. CV 13-5248-PA (PLA)
                                            )
13                     Petitioner,          )   JUDGMENT
                                            )
14               v.                         )
                                            )
15   RALPH M. DIAZ, Warden,                 )
                                            )
16                     Respondent.          )
                                            )
17

18         Pursuant to the Order Accepting Magistrate Judge’s Second Report and
19   Recommendation, IT IS ADJUDGED that the
                                           e Petition is denied
                                                           n ed and dismissed with prejudice.
                                                         deni
20

21   DATED: February 11, 2020
                                                            PERCY
                                                            PERCY ANDERSON
                                                            PE
22                                                    UNITED STATES
                                                             ST
                                                              TATES DISTRICT JUDGE
23

24

25

26

27

28
